                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                 v.                       Criminal No. 11-045 (FAB)

JOVANNY VARESTÍN-CRUZ [11],
ROCKY MARTÍNEZ-NEGRÓN [20],
EDGAR COLLAZO-RIVERA [27],
CARLOS RAYMUNDI-HERNÁNDEZ [28],

     Defendants.



                          OPINION AND ORDER

BESOSA, District Judge.

     Before    the    Court   is    defendant    Jovanny    Varestín-Cruz

(“Varestín”)’s motion requesting a hearing and an order.                See

Docket   No. 1967.      Varestín    alleges   that   the   government   has

improperly withheld material that is exculpatory or which would

impeach the credibility of the principal witnesses that testified

against him at trial.         Id.    Varestín’s motion is joined by

defendants    Rocky   Martínez-Negrón   (“Martínez”),      Edgar   Collazo-

Rivera (“Collazo”), and Carlos Raymundi-Hernández (“Raymundi”).

See Docket Nos. 1987–92.      All four defendants—Varestín, Martínez,

Collazo, and Raymundi—are collectively described in this opinion

as the “defendants.”       For reasons set forth below, Varestín’s
Criminal No. 11-045 (FAB)                                        2

motion, see Docket No. 1967, is DENIED and the other defendants’

joinder motions (Docket Nos. 1987–92) are MOOT.

I.   Background

     A.   Defendants’ Trial

          The following pages summarize relevant portions of the

defendants’ trial transcripts.     This Court did not preside over

the defendants’ trial.      The thorough review helps the Court to

determine whether the defendants have met the burden applicable to

their requested relief.

          The defendants’ burden is, in part, as follows (a more

fully elaborated statement of that burden is set forth later in

this opinion):    A defendant seeking to prevail on a claim that

exculpatory or impeachment material was improperly withheld by the

prosecution—i.e., a Brady or Giglio claim—must show a reasonable

probability that the result of the proceeding would have been

different had the withheld evidence been disclosed.   Cone v. Bell,

556 U.S. 449, 469–70 (2009); Strickler v. Greene, 527 U.S. 263,

280 (1999); United States v. Peake, 874 F.3d 65, 69 (1st Cir.

2017); United States v. Colón-Muñoz, 318 F.3d 348, 359 (1st Cir.

2003); see also Giglio v. United States, 405 U.S. 150 (1972); Brady

v. Maryland, 373 U.S. 83 (1963).   To obtain an evidentiary hearing

on such a claim, a defendant must make a sufficient threshold

showing that material facts are in doubt or dispute.    See, e.g.,
Criminal No. 11-045 (FAB)                                                     3

United States v. Connolly, 504 F.3d 206, 219–20 (1st Cir. 2007);

Colón-Muñoz, 318 F.3d at 358–60; United States v. Denunzio, 123

F. Supp. 3d 135, 145 (D. Mass. 2015).

           1.     Charges

                  The   defendants    were   charged   with    conspiracy    to

import controlled substances in violation of 21 U.S.C. sections

952 and 963.      See Docket No. 184 at pp. 3–4.              They were also

charged with conspiracy to possess with intent to distribute

controlled substances in violation of 21 U.S.C. section 846.                Id.

at pp. 4–5.     Additionally, Collazo was charged with international

money laundering and conspiracy to commit money laundering in

violation of 18 U.S.C. section 1956.         Id. at pp. 7–11.

           2.     Trial Proceeding

                  Defendants’ trial took place between July 8 and

July 22, 2016.      See Docket Nos. 1523, 1582.         Judge Juan Pérez-

Giménez presided.       See id.

           3.     Carlos Roscoe

                  The government’s first witness at trial was Carlos

Roscoe.   See Docket No. 1517 at p. 3.        He is a special agent with

the Federal Bureau of Investigation (“FBI”).           Id.     In June 2010,

he led a team searching the residence of Elvin Torres-Estrada

(“Torres”).     Id. at p. 5.      A number of items typically associated

with drug trafficking were found.        Id. at pp. 7–30.
Criminal No. 11-045 (FAB)                                                             4

            4.     Marrero

                   The government then called José Marrero-Martell

(“Marrero”) as a witness.          See Docket No. 1564 at p. 10.              He was

a drug dealer and drug trafficker for much of his life.                      See id.

at pp. 11–12.

                   Marrero      worked   as        a    drug    trafficker   at     the

direction of José Figueroa-Agosto (“Figueroa”), known as “Junior

Cápsula.”        See   Docket   No. 1539      at       p. 73;   Docket   No. 1564    at

pp. 11-12.       Marrero was part of Figueroa’s organization; he was

not part of Torres’ organization.             See Docket No. 1539 at pp. 14,

73.

                   Marrero began trafficking drugs with Figueroa in

2005.    See Docket No. 1564 at pp. 19–20.                     At that time, he and

Figueroa, together with Figueroa’s brother Jorge Figueroa-Agosto,

decided to take money to the Dominican Republic and bring back

drugs.   Id.

                   Marrero,     Figueroa,      and       Figueroa’s      brother    had

different roles.       From 2005 to 2007, Marrero transported the drugs

from the Dominican Republic, Figueroa’s brother oversaw the Puerto

Rico operation, and Figueroa was responsible for the Dominican

Republic operation.       Id. at pp. 24, 28.             In 2008, after Figueroa’s

brother retired, Marrero led the organization in Puerto Rico.                       Id.

at p. 34.
Criminal No. 11-045 (FAB)                                                       5

                   Early on, those three began working with others.

Id. at p. 29.       The three did not have a network for distributing

drugs in Puerto Rico or the continental United States.                   See id.

Others, including Torres, had a distribution network.              Id.     Torres

and others were provided the opportunity to purchase drugs from

the Dominican Republic.        Id.

                   An   area     of   contention    between    the       parties

throughout the entire trial was the degree of connectedness between

Figueroa’s     organization        and   Torres’    organization.             The

government’s       witnesses     identified    overlaps    between    the     two

organizations and portrayed the two organizations as part of one

overlapping conspiracy.          For example, according to Marrero, the

drugs     coming    from   the     Dominican    Republic    were     for    both

organizations.      Id. at pp. 61, 64–65.      When the drugs arrived from

the Dominican Republic, they would be stored in a safe house and

then distributed to members of the various organizations.                  Id. at

pp. 41–42, 85.      As Marrero explained in the following colloquy:

     Q.     What  was   the        agreement     between    those     two
            organizations?

     A.     At one part, at a certain moment, we only
            transported, but another point, the organizations
            mixed and -- both organizations mixed in order to
            import the drugs together and distribute them.

            . . . .
Criminal No. 11-045 (FAB)                                                    6

      Q.    Did everybody work in order to do the distribution
            of those kilos that were imported from the
            Dominican Republic?

      A.    Not everybody, but a lot of people, yes.

      Q.    Everybody that belonged to all those organizations?

      A.    Correct.

See Docket No. 1539 at pp. 73–74.            The leaders of the various

organizations, including Figueroa and Torres, would agree on the

prices at which the drugs would be sold.           See Docket No. 1564 at

p. 43.     They would also collude to restrict supply and drive up

the price.       Id.     And if a member of one organization needed

additional drugs, he could borrow from another organization.              Id.

at   pp. 42–43,   84–85,    123.    Money    returning   to   the    Dominican

Republic would be sent together and marked differently based on

whether     it    came     from    Figueroa’s     organization,        Torres’

organization, or another organization.            Id. at p. 39.        Marrero

also noted that if a person from one of the organizations was

arrested and began to cooperate, he would be able to identify

members of other organizations, too.         Id. at pp. 40–41, 131.

                  By contrast, the defendants sought to characterize

Figueroa’s organization as separate from Torres’ organization.

During     cross-examination,      Marrero      confirmed     that     Torres’

organization      and     Figueroa’s   organization         “were     separate

organizations, sometimes working in common.”          See Docket No. 1539
Criminal No. 11-045 (FAB)                                                      7

at p. 76.       And when Torres’ organization sold drugs, Figueroa’s

organization did not profit from the sales.             Id. at p. 27.

                   Some   of    the   defendants’    attempts   to    paint   the

organizations as separate backfired.             In response to a question

from a defense counsel about whether Figueroa, Torres, and others

“were    each   one   leaders    of   a   separate   organization,”      Marrero

answered, “We worked all together.”            Id. at p. 27.

                   Marrero discussed Collazo’s criminal activity.             He

testified that Collazo delivered money to the Dominican Republic

as part of the drug trafficking and was paid a commission for the

transportation.       See Docket No. 1564 at pp. 52–53.          In May 2009,

for instance, Collazo delivered money in a private fishing boat

that was roughly forty feet long.           Id. at pp. 52–53.        Afterwards,

in June or July 2009, Marrero met with Collazo and others in the

Dominican Republic at Torres’ house for a dinner.               Id. at pp. 58–

59.     And in September 2009, following an attempt on Figueroa’s

life in the Dominican Republic, Marrero helped another person to

get money that came from drug trafficking to Collazo for it to be

sent to the Dominican Republic.            Id. at pp. 65–66.         Collazo was

paid upfront for transporting the money.             Id. at p. 70.       Collazo

delivered the money.           Id. at p. 71.     Collazo also brought drug

traffickers from the Dominican Republic to Puerto Rico.                  Id. at

p. 92.
Criminal No. 11-045 (FAB)                                                   8

                 Marrero also implicated Raymundi.           Raymundi was at

the shore on one occasion to help collect drugs transported by

vessel from the Dominican Republic.         Id. at pp. 74–75.       On other

occasions, too, Raymundi unloaded yawls with drugs and distributed

drugs to others.    Id. at pp. 75, 83, 87, 114–15.           At some point,

Raymundi was in charge of the group receiving the yawls at the

shore.   Id. at p. 87.   Raymundi would also store drugs for Figueroa

and Torres.    Id. at p. 91.       After a shipment arrived in Puerto

Rico, Marrero would meet Raymundi and others at the home of an

employee of Torres.      Id. at p. 88.     Varestín was at one of those

meetings.    Id. at p. 89.

                 Marrero      testified   that   Varestín     and    Raymundi

provided security for Torres and his house.           Id. at pp. 89, 123;

see Docket No. 1539 at p. 30.        They always carried weapons.        See

Docket No. 1564 at p. 123.        Varestín was paid for that work, at

least sometimes, in drugs.          See id. at p. 89.          Marrero also

testified that, in December 2009, Varestín accompanied Marrero and

five others to the Dominican Republic.           Id. at pp. 108–14.     This

was the only time Marrero saw Varestín in the Dominican Republic.

See Docket    No. 1539   at    p. 31.     Officials   from    the   Dominican

Republic and the United States interviewed the group and sent them

back to Puerto Rico.     See Docket No. 1564 at pp. 110–12.
Criminal No. 11-045 (FAB)                                                         9

                   In 2011, in a prior proceeding, Marrero pled guilty

to crimes associated with drug trafficking.                Id. at p. 12.     He was

criminally     charged      as    the   second-in-command        of    the     drug

trafficking organization led by Figueroa.                Id. at p. 11.       He was

jailed in the same unit with Figueroa at various times between

2010 and 2016.         See Docket No. 1539 at p. 33; Docket No. 1564 at

pp. 140–41.       Marrero was released from jail in February 2016, a

few months before the trial in this case.               See Docket No. 1564 at

p. 141.

                   Marrero began cooperating with the government in

early 2011.       Id. at pp. 12-18.        He expected that the government

would provide him a benefit if he provided substantial information

to   the   government’s     efforts.       See    Docket    No. 1539   at    p. 17.

Marrero chose to cooperate because he wanted to change from a life

of crime and because he wanted to get out of jail.                Id. at p. 28.

Marrero met with law enforcement more than fifty times as part of

his cooperation.        Id. at p. 18.   Before the trial in this case, as

part of his cooperation, Marrero testified in several trials and

grand jury proceedings against people that were involved in drug

cases.      Id.   at    pp. 26,   51–52.         The   government’s    sentencing

recommendation was for a lesser amount of time in prison than

Marrero could have faced based on the amount of drugs he trafficked

and the charges brought against him.                   Id. at pp. 21–22.        His
Criminal No. 11-045 (FAB)                                              10

cooperation agreement, proffer letter, and related documents were

entered into evidence.      See id. at pp. 15–16; Docket No. 1564 at

pp. 12–16, 141–42.

                 The defense sought to impugn Marrero’s credibility.

They pointed out that when Marrero was detained in the Dominican

Republic in December 2009, all the information he gave to law

enforcement was false.       See Docket No. 1539 at p. 43.      Marrero

also stated under oath in an earlier judicial proceeding in the

United States that he used a fake identification in the Dominican

Republic on that trip because there were rumors that his apartment

was going to be seized, even though he testified at this trial

that he was in the Dominican Republic to kill a person there.        Id.

at pp. 45–46.    Additionally, the defense pointed out that, when

presented with a photograph, Marrero was unable to state whether

it was the marina where he alleged that drug trafficking conspiracy

events took place.      Id. at pp. 59–60.

                 The defense also sought to draw out a motive for

why   Marrero   would   testify   against   certain   individuals,   like

Varestín, who were alleged members of Torres’ organization. Torres

tried to kill Marrero.       Id. at p. 33.    And even though Marrero

continued with the syndicate, Torres and Marrero were enemies.

Id. at pp. 33–34.    By contrast, Figueroa was one of Marrero’s best

friends.    Id. at p. 28.         Marrero helped Figueroa even after
Criminal No. 11-045 (FAB)                                                          11

Figueroa was in prison and Figueroa’s organization was finished.

Id. at p. 38.

                   During the trial, the prosecutors had an ex parte

sidebar with Judge Pérez-Giménez concerning a six-page document

with information about the persons against whom Figueroa would

testify.       See Docket No. 1528 at pp. 7–11.                   The document was

prepared by Figueroa’s attorney. Id. at pp. 9–10. The prosecutors

asked Judge Pérez-Giménez “to make a determination if the matter

should   be    a   matter    for    disclosure      in   terms    of   any   possible

impeachment.”       Id. at p. 9.       The prosecutors also wanted to know

if the document would be protected by attorney-client privilege or

work product privilege.            Id. at pp. 8–10.        The prosecutors told

Judge Pérez-Giménez that Figueroa would not be called as a witness

by the government.         Id. at p. 8.    Judge Pérez-Giménez doubted that

the   document     would    be     protected   by    attorney-client         privilege

because it was provided to the government.                       Id.   Judge Pérez-

Giménez indicated that he would look at the document over the lunch

recess, see id. at p. 10, but never ruled on whether it should be

produced to the defense.            Figueroa did not testify.

              5.   Víctor Gómez

                   Víctor Gómez, a seller of luxury automobiles, was

the government’s next witness.            See Docket No. 1539 at pp. 78–79.

He sold a Porsche automobile to Collazo for roughly $313,000.                     Id.
Criminal No. 11-045 (FAB)                                                    12

at pp. 80–85.      The car was paid for by cash and check.            Id. at

pp. 84–92.    The Porsche automobile, however, was not delivered to

Collazo.   Id. at pp. 92–93.

           6.      Ricardo Mayoral

                   Ricardo Mayoral then testified for the government.

Id. at pp. 97–98.      He is a special agent in charge of immigration

and    customs      enforcement      (“ICE”)     for    Homeland     Security

Investigations (“HSI”).       Id. at p. 98.        In September 2009, he

interviewed Collazo and two others aboard a detained vessel.                Id.

at pp. 99–102.      That vessel, the Olga, was flagged as part of an

investigation.      Id. at p. 100.     The stories that Collazo and the

two others told during the interview did not match.                See id. at

pp. 104–06.      Those three were let go after the interviews.         Id. at

p. 110.

           7.      Damaris Boria-Pérez-Colón, Evelyn Montañez, Manuel
                   Román-Santos, and Sandra Ríos-Carde

                   Afterwards, the government called four witnesses

associated with an insurance broker.            The first two to testify

were   Damaris    Boria-Pérez-Colón     and    Evelyn   Montañez.     Id.    at

pp. 121–22, 131–32.      They worked accounts at the insurance broker

associated with Collazo and his company, providing coverage for,

inter alia, the Porsche automobile and the Olga vessel.                Id. at

pp. 121–36.
Criminal No. 11-045 (FAB)                                                    13

                  Manuel Román-Santos, the chief financial officer of

the insurance broker, also testified.               See Docket No. 1539 at

pp. 137–38. He explained that the insurance policy for the Porsche

automobile was paid by checks made out by the chief executive

officer of the insurance broker.            Id. at pp. 141–44.       This, of

course, is not customary.        Id. at p. 142.     Manuel Román-Santos did

not   believe    that    the    insurance    CEO    was   involved   in    drug

trafficking.     Id. at p. 144.        The insurance CEO had died by the

time the trial took place.         Id. at p. 145.

                  The next person to testify was Sandra Ríos-Carde.

Id.   She had been the executive secretary to the insurance CEO.

Id. at pp. 145–46.       She testified that Collazo and the insurance

CEO were friends.       Id. at p. 146.    She did not, however, often see

Collazo at the insurance CEO’s office.             Id.    She explained that,

at the time the checks were made out by the insurance CEO, Collazo

delivered money in a brown paper bag to the insurance CEO.                Id. at

pp. 147–48.     She did not often see Collazo or anyone else do this.

Id. at pp. 148–49.        She did not recall how the checks for the

Porsche automobile were made out.           Id. at p. 148.

          8.      Juan Clemente and Felipe Rivera-Rivera

                  Then, Juan Clemente testified.          Id. at pp. 150.    He

is an HSI special agent.         Id.   In April 2009, he found cocaine in

a shipping container.          Id. at p. 152.      The cocaine packages had
Criminal No. 11-045 (FAB)                                                              14

three     different     colors,      suggesting    it        was     for     different

organizations.        Id. at p. 154.       No arrests were made related to

this cocaine.    Id.     Law enforcement surveilled individuals moving

the container, but these individuals abandoned the container and

law   enforcement      could   not   tie   them   to    the    narcotics         in   the

container.    Id. at pp. 155–56.         Juan Clemente was not aware of DNA

or fingerprints found on the shipping container or inside the drug

packages.    Id. at p. 166.

                     Felipe Rivera-Rivera was another witness for the

government.    See Docket No. 1531 at p. 24.             His testimony related

to the incident with the shipping container.                   See id. at p. 25.

He is a Puerto Rico police officer assigned to work with federal

law enforcement authorities.            Id. at pp. 24–25.          He explained that

law   enforcement      allowed    the    containers     to    be     moved    so      that

surveillance could be done.          Id. at p. 28.      Some license plates of

people going to the containers were recorded, but no one picked up

the containers.        Id. at pp. 28–32.       Law enforcement then seized

the containers.       Id.

                     Juan Clemente also testified about the December

2009 incident in the Dominican Republic.               See Docket No. 1539 at

p. 156.       Juan    Clemente    interviewed     Varestín          and    six     other

individuals in the Dominican Republic.             Id. at pp. 156–59.                 Juan

Clemente went to the Dominican Republic because some members of
Criminal No. 11-045 (FAB)                                                     15

the   group—but    not    Varestín—were     flagged      in   Juan   Clemente’s

computer system as being targets of an investigation.                    Id. at

pp. 164–65.     Varestín told Juan Clemente that the group was in the

Dominican Republic for a vacation.           Id. at pp. 159–60.         Marrero

was also part of that group; he used a false identification and

gave false information.         Id. at pp. 159, 162, 163–64, 168.             The

group went to the Dominican Republic in a vessel that was an

investigation target.       Id. at p. 162.        After the interviews, the

seven   individuals      were   released,   and    the    Dominican    Republic

authorities threw them out of the country because they did not

have proper papers.       Id. at pp. 165–66.        When the group returned

to Puerto Rico in their vessel, they were detained by American

authorities.     Id. at p. 166.

           9.     José Rivera-Quiñones and Miguel Bermúdez

                  The    government’s   next      two    witnesses    were   José

Rivera-Quiñones, a helicopter pilot working for the police of

Puerto Rico, and Miguel Bermúdez, an HSI special agent. See Docket

No. 1531 at pp. 9–10; Docket No. 1539 at pp. 169–70. In July 2008,

José Rivera-Quiñones saw a yawl type vessel that had run aground.

See Docket No. 1539 at pp. 170–71.           The vessel had a blue tarp

often used to conceal drug smuggling activities.                     See Docket

No. 1531 at p. 12; Docket No. 1539 at pp. 171, 175.              Together with

other law enforcement officers, the two found 216 kilograms of
Criminal No. 11-045 (FAB)                                                   16

cocaine and cell phones in or around the vessel.                 See Docket

No. 1531 at pp. 14–15; Docket No. 1539 at pp. 173–74.               A white

pickup truck fled the scene.         See Docket No. 1539 at p. 172.         No

arrests were made.     Id. at p. 177.

           10.     José Ralat

                   Then José Ralat testified for the government.           See

Docket No. 1531 at p. 32.          He works for federal law enforcement

authorities.       Id. at pp. 32–33.        In November 2008, his unit,

including their canine, went to assist the Puerto Rico police to

search a vessel named Oceanic.           Id. at pp. 34–37.       The canine

alerted to the presence of narcotics.            Id. at p. 35.      Further

search of the vessel turned up cocaine and a semiautomatic firearm.

Id. at pp. 36, 39.

           11.     José Soto-Marcus and Víctor Salgado-Betancourt

                   José Soto-Marcus was the government’s subsequent

witness.    Id. at pp. 42–43.       He is a Puerto Rico police officer

attached to the Drug Enforcement Administration (“DEA”).             Id. at

p. 43.     In    January   2008,   during   surveillance,   he   stopped    an

automobile that made two illegal turns.            Id. at p. 44.      Diego

Pérez-Colón (“Pérez-Colón”) was driving the vehicle. Id. at p. 47.

José Soto-Marcus found money in the automobile.             Id. at pp. 45–

46.   Pérez-Colón kept changing his story about the source of the

money.   Id. at pp. 47–50.
Criminal No. 11-045 (FAB)                                                       17

                    Víctor       Salgado-Betancourt,    the   next    government

witness and another police officer attached to the DEA, also

participated in the search of that vehicle.             Id. at pp. 53–55.       He

found, in a hidden compartment, a firearm, marihuana, and notebooks

with drug tallies.        Id. at pp. 57, 60–61.

            12.     Diego Pérez-Colón

                    Diego        Pérez-Colón     then   testified      for     the

government.       Id. at p. 64.        He participated in Figueroa’s drug

trafficking activities beginning in 2005 until his arrest in 2010.

Id. at pp. 64–66.

                    According to Pérez-Colón, Figueroa and Torres led

separate drug trafficking organizations that were part of one

syndicate.       See id. at p. 89.         The two groups would loan drugs to

each    other.      Id.     at    p. 93.     Pérez-Colón   supplied    drugs    to

individuals of both groups.           See Docket No. 1534 at pp. 5–6, 9-12,

16.    Pérez-Colón managed the drugs of both organizations.              See id.

at p. 20.    Figueroa and Torres would also collaborate to withhold

supply and drive up the price of the drugs.                See Docket No. 1531

at pp. 94–95; Docket No. 1534 at pp. 6–11.                 They also agreed on

the methods that drugs would reach Puerto Rico from the Dominican

Republic.    See Docket No. 1531 at p. 97.

                    Pérez-Colón explained that he worked with Varestín.

Pérez-Colón knew Varestín since the beginning of 2009.                   Id. at
Criminal No. 11-045 (FAB)                                            18

p. 82.     He met Varestín at a safe house.     See Docket No. 1534 at

p. 25.   They socialized together and knew each other well.       Id. at

pp. 64–66. Pérez-Colón stated that Varestín was part of the seven-

member group arrested in the Dominican Republic in December 2009.

See   Docket   No. 1531   at   pp. 80–82.    Pérez-Colón   characterized

Varestín as a “trigger man.”         Id. at p. 82.    At other times,

Varestín escorted Pérez-Colón when Pérez-Colón would receive and

move drugs.     See Docket No. 1534 at pp. 25–26.     Varestín carried

a firearm.     Id. at p. 26.

                  Pérez-Colón also explained that, beginning in 2009,

he worked with Raymundi to reconcile, collect, and distribute

drugs.     See Docket No. 1531 at p. 101.      Raymundi would hold the

drugs belonging to Torres, while Pérez-Colón would take charge of

the drugs belonging to Figueroa. Id. at pp. 101–02. This happened

five or six times.        Id. at p. 102.    Also, Pérez-Colón was with

Raymundi when he gave to boat captains weapons that were intended

for use in a killing in the Dominican Republic.        Id. at pp. 103–

04.   Raymundi was in charge of receiving the group going to the

Dominican Republic so that the group would be able to leave

quickly.    See Docket No. 1534 at pp. 23–24.

                  Pérez-Colón further described his activities with

Collazo. Pérez-Colón stated that, after Figueroa was almost killed

in the Dominican Republic, he moved a few million dollars to
Criminal No. 11-045 (FAB)                                           19

Collazo at Figueroa’s direction so that Collazo could transport

the money to the Dominican Republic.         See Docket No. 1531 at

p. 112.   Pérez-Colón also brought money from Torres to Collazo.

Id. at p. 113.    In another incident, Pérez-Colón gave roughly two

million dollars to Collazo because Torres was in the Dominican

Republic and needed money.    Id. at pp. 117–18.    Collazo would then

take the money to the Dominican Republic.          See id. at p. 113.

Pérez-Colón always showed the money to Collazo before turning it

over to him.     Id. at pp. 115, 118.

                  Pérez-Colón also testified that Martínez was an

employee of one of the biggest drug distributors in Puerto Rico.

Id. at pp. 122–23.     Pérez-Colón dealt with Martínez on more than

seven occasions exchanging drugs and money.        See id. at pp. 123–

26.

                  Pérez-Colón pled guilty to crimes associated with

drug trafficking in 2011.    Id. at p. 67.   At the time he testified

in this case he was serving a sentence for drug trafficking.       Id.

at p. 66.      Pérez-Colón’s plea agreement, plea supplement, 5K

motion, and judgment were entered into evidence.           See id. at

pp. 67–68, 73; Docket No. 1534 at pp. 31-32.

                  Pérez-Colón began cooperating with the government

in late 2010 or early 2011.    See Docket No. 1531 at pp. 71–72.    He
Criminal No. 11-045 (FAB)                                                     20

was interviewed by law enforcement agents many times.                   Id. at

p. 73.    He previously testified in trials.        Id. at p. 74.

                 As with Marrero, Varestín’s trial strategy was to

impeach Pérez-Colón’s credibility.        In deciding to cooperate with

the government, Pérez-Colón, Marrero, and Figueroa communicated in

jail using illegal cellular phones. See Docket No. 1534 at pp. 57–

58.      Pérez-Colón pled guilty to crimes associated with lower

quantities of drugs than he actually trafficked, and the government

recommended a sentence at the lower end of the guideline sentence.

Id. at p. 42.    The jury also heard that Pérez-Colón used weapons,

bribed officials, and killed people, all of which were crimes with

which he was not charged.      Id. at pp. 44–46.         Indeed, Pérez-Colón

expected the government to recommend a reduction of his sentence

based on his cooperation in this case.         Id. at p. 44.

                 Pérez-Colón    was   not    always      truthful     with   law

enforcement.    For instance, when he was arrested in the Dominican

Republic, half of the things Pérez-Colón said were lies.                Id. at

pp. 74–75.

                 Varestín    also     argued      that     Pérez-Colón       was

incentivized to lie, and to testify against members of Torres’

organization,    because    Pérez-Colón     was   part     of   the    Figueroa

organization.    Figueroa is like a father to Pérez-Colón.              Id. at

p. 58.     Torres’s employees kidnapped Pérez-Colón after he was
Criminal No. 11-045 (FAB)                                                     21

blamed for the loss of 585 kilos of cocaine.               Id. at pp. 62–63.

Pérez-Colón worried that Torres’ employees were going to kill him

for this.    Id. at p. 63.      Pérez-Colón believed that Torres stole

the boat in which that cocaine had been stored, but this did not

provoke Pérez-Colón to testify against Torres.             Id. at p. 84.

                  Another   defendant     in   this   case,    Martínez,    also

sought to cast doubt on Pérez-Colón’s testimony.              Pérez-Colón did

not   remember    who   lived   at   Martínez’s   house.       Id.   at   p. 68.

Additionally, Martínez did not appear on Pérez-Colón’s ledger of

people to whom he delivered drugs.         Id. at pp. 68–69.

            13.   Joseph González

                  Joseph González followed Pérez-Colón on the witness

stand.    Id. at p. 86.     He is an FBI special agent.         Id. at p. 87.

                  Joseph González testified without objection that he

had source information that Varestín was providing security for

Torres.    Id. at pp. 116–17.        A text message between third parties

stated that Varestín would be going to Torres on a day that Torres

was worried about getting arrested.             Id. at pp. 96–97, 116–19.

That text message was admitted into evidence to prove its existence

but not for the truth of the matter asserted.            Id.

                  Joseph González was also part of the team that

seized the expensive Porsche automobile from Collazo.                     Id. at
Criminal No. 11-045 (FAB)                                            22

p. 123. Collazo turned over the Porsche automobile to FBI custody.

Id.

                  Additionally,   Joseph   González    testified   that

Martínez was part of the Figueroa organization, and that he worked

in the drug trafficking trade.     See Docket No. 1537 at p. 51.

                  On cross-examination, Joseph González admitted that

that he did not develop any surveillance of Varestín.        See Docket

No. 1537 at p. 36.     Additionally, in a trove of data seized from

Torres, Joseph González never matched a phone number to Varestín,

though he also explained that the FBI did not dig deep enough to

determine definitively that there was no phone number for Varestín

in the trove.     See id. at pp. 36–39.

                  Joseph González further acknowledged that Martínez

did not show up in any of the phone records.          Id. at pp. 40–41.

Joseph González stated that the FBI never arrested Martínez with

drugs, money, firearms, and the like, but he could not speak for

other law enforcement agencies, and his memory of such details was

imperfect and would have to be refreshed.     Id. at pp. 41–46.

            14.   Manuel Febo

                  The next government witness was Manuel Febo.      Id.

at p. 55.    He is a senior forensic chemist at a DEA laboratory.

Id. at p. 56.      He testified that he examined a substance which
Criminal No. 11-045 (FAB)                                            23

arrived in Puerto Rico in a cargo container in April 2009 and found

the substance to be cocaine.     Id. at p. 58.

          15.    Ahmed Laboy

                 Ahmed Laboy testified next.     Id. at p. 64.   He is

a service assistant within the Department of State of Puerto Rico.

Id. at pp. 64–65.    He discussed business records for two companies

associated with defendants in the case.      See id. at pp. 65–73.

          16.    Rafael del Río-Rivera

                 The subsequent witness was Rafael del Río-Rivera.

Id. at p. 75.    He is an office clerk at the Treasury Department of

Puerto Rico.     Id. at p. 76.   He testified about Martínez’s tax

documents.      The documents indicate that Martínez worked as a

mechanic in an auto parts business.      Id. at p. 80.   The documents

also state that Martínez earned $3,800 in 2005, $3,400 in 2006,

$10,980 in 2007, and was unemployed with no income from 2008

through 2010.    Id. at pp. 78–81.

          17.    Arturo Cortés

                 Arturo Cortés then took the stand.      Id. at p. 83.

He is the general manager of a car dealership.      Id. at pp. 83–84.

He testified that, in June 2008, Martínez paid $10,000 in cash for

a model year 2005 Chevrolet automobile.     Id. at pp. 84–90.
Criminal No. 11-045 (FAB)                                                      24

            18.    Diana Santiago-Figueroa

                   Diana Santiago-Figueroa was the government’s next

witness.    Id. at p. 92.       She is the director of inscription and

numbering of vessels for the Puerto Rico Department of Natural and

Environmental      Resources.     Id.       She    explained    that    Collazo

originally registered the vessel named Olga.             Id. at pp. 94–95.

In 2001, ownership of that vessel was transferred to Erasmo Collazo

and Olga Rivera.      Id. at p. 95.

            19.    Jorge Figueroa-Agosto

                   The government’s final witness was Jorge Figueroa-

Agosto.    Id. at p. 99.     He is Figueroa’s brother.         Id. at p. 100.

He admitted that he participated in drug trafficking activities

with his brother.      Id. at pp. 100–05.

                   According to Jorge Figueroa-Agosto, Torres was part

of the drug trafficking syndicate too.           Id. at pp. 107, 111.     Jorge

Figueroa-Agosto     also   confirmed    something    that     Pérez-Colón      had

stated, namely, that Torres stole cocaine from the association.

Id. at p. 118.        Jorge Figueroa-Agosto stopped working in the

association when he was afraid that Torres and others would kill

him.   Id. at p. 125.

                   Jorge Figueroa-Agosto testified that, once cocaine

shipments   came    in,    portions   of   the    shipments    were    given   to

Martínez.    Id. at pp. 112–13.         Sometimes Martínez would pick up
Criminal No. 11-045 (FAB)                                                   25

the cocaine.      Id. at p. 122.       Cocaine was stored in Martínez’s

house.    Id. at p. 113.

                  Jorge Figueroa-Agosto pled guilty to importing and

distributing cocaine.        Id. at p. 126.    He and his brother, along

with   Marrero    and   Pérez-Colón,    decided   to   cooperate   with   law

enforcement authorities.        See Docket No. 1547 at pp. 1–12.            He

expected that his testimony in this case would lead the government

to recommend a reduction in his sentence.          Id. at pp. 19–20.

            20.   Stipulations

                  The parties agreed to a number of stipulations.

Three DEA chemists would have testified that they determined that

substances were cocaine.         Id. at pp. 29–33.      The substances in

question were found on three occasions: on the vessel Oceanic,

during a seizure in July 2008, and during a seizure in March 2009.

Id.    Another stipulation stated that Martínez had no penal records

and identified some of his educational certificates for automobile

mechanic work.     Id. at pp. 33–34.      Finally, a witness would have

testified concerning the tax records of Raymundi and Collazo.             Id.

at pp. 34–39.

            21.   Jayson Dávila-Reyes

                  Varestín    then   called   Jayson   Dávila-Reyes    as    a

witness. Id. at p. 58. Jayson Dávila-Reyes was serving a sentence
Criminal No. 11-045 (FAB)                                                   26

at the time of his testimony and did not expect a reduction in his

sentence because of his testimony.       See id. at p. 72.

                  Jayson Dávila-Reyes knew Pérez-Colón and Marrero.

Id. at p. 64.        He spoke with Pérez-Colón while the two were

imprisoned.    Id.   Pérez-Colón asked him to give false information

to be used as testimony against other people and offered him money.

Id. at pp. 65–66.        Pérez-Colón also asked about Varestín and

Torres,   apparently    seeking   information    rather    than   fabricated

testimony.    Id. at pp. 66, 68.    According to Jayson Dávila-Reyes,

Figueroa asked Pérez-Colón and Marrero to testify against Torres,

Varestín, and others in the Torres group.             Id. at p. 71.      Jayson

Dávila-Reyes gave no information to Pérez-Colón abut Varestín,

Torres, or the others.     Id. at p. 88.

                  Jayson Dávila-Reyes knew Varestín.         Id. at pp. 66–

67.   He never saw Varestín with a gun, and never saw Varestín

commit a violent criminal act.      Id. at p. 67.

            22.   Mario Rentería

                  The   next   witness   for    the     defense   was     Mario

Rentería.    Id. at p. 100.    He is an FBI special agent.         Id.

                  Mario Rentería interviewed Marrero and Pérez-Colón

as part of the investigation in this case.              Id. at pp. 100–01.

Mario Rentería did not record in his contemporaneous reports of

those interviews that Pérez-Colón stated that Varestín escorted
Criminal No. 11-045 (FAB)                                                 27

cocaine     from   one   house   to   another.      Id.   at     pp. 103–04.

Additionally, Mario Rentería did not record that Marrero stated

that he had an illegal phone in prison.          Id. at pp. 104–05.

            23.    David Rivera-Rivera and Eliezer de Jesús

                   Varestín then called David Rivera-Rivera to the

witness stand.     See Docket No. 1563 at p. 7.     He is a refrigeration

technician.    Id.    He and Varestín were coworkers.      Id. at p. 14.

                   In December 2009, David Rivera-Rivera went to the

Dominican Republic with Varestín and five others.              Id. at pp. 8–

9, 14, 17–18.      They spent the first two days vacationing.         Id. at

p. 10.    The police questioned them on the third day to find out

the purpose of their trip.        Id. at p. 11.     United States agents

interviewed them the next day.        Id. at p. 12.    According to David

Rivera-Rivera, neither he nor Varestín knew why they were detained

by the police.       Id. at p. 37.    The group was then taken to their

boat to return to Puerto Rico.           Id. at p. 13.     The group was

intercepted by the Coast Guard on their way back.         Id.     During the

trip, David Rivera-Rivera did not see anyone with guns or drugs

and did not hear anyone talking about committing an illegal act.

Id. at p. 14.

                   Varestín’s next witness was Eliezer de Jesús.         Id.

at p. 59.    During the time period in question in this case, he was

a refrigeration technician and Varestín’s coworker.            Id. at p. 60.
Criminal No. 11-045 (FAB)                                                28

                  Eliezer de Jesús and Varestín worked together on

various jobs.     Id. at pp. 60–62.    Varestín was a very good worker.

Id. at p. 62.     They typically worked together from 7:30 a.m. to

9:00 or 10:00 p.m. with breaks for meals.            See id.    They would

also drive “four-tracks” together on Sundays.          Id. at p. 67.     He

never saw Varestín with fancy cars, doing drugs, selling drugs, or

carrying a weapon.      Id. at p. 63.      He does not know Varestín’s

friends.    Id. at p. 67.

            24.   Esmirna Negrón-Irlanda

                  The final witness in the case was Esmirna Negrón-

Irlanda.     Id. at p. 70.    She is Martínez’s mother.        Id.   To her

knowledge, Martínez never used drugs, dealt drugs, or possessed

drugs.     Id. at pp. 85–86.      She does not know someone by Pérez-

Colón’s name.     Id. at p. 71.    Between 2005 and 2009, Martínez did

not own expensive property or cars, and did not have a big bank

account.     Id. at pp. 74–75.        In 2008, Martínez bought a used

Chevrolet automobile.     Id. at pp. 79–80.      At the time the car was

purchased,    Esmirna   Negrón-Irlanda   and   her   husband   (Martínez’s

father) gave Martínez $5000 when they closed their business due to

the husband’s illness.       Id. at pp. 80–81.   Martínez had worked in

that business as a mechanic.       Id. at pp. 77–78.
Criminal No. 11-045 (FAB)                                                     29

            25.    Closing Arguments

                   The attorneys then presented closing arguments.

The government argued that Figueroa, Torres, and others were part

of an overarching conspiracy or organization.              See Docket No. 1628

at p. 20.      In the government’s view, the evidence showed that

Varestín was an armed bodyguard for Torres and helped protect drugs

and money; that Martínez received and sorted drugs; that Collazo

delivered money to Figueroa on behalf of the organization in his

vessel; and that Raymundi received drugs in the waters of Puerto

Rico and gave the drugs to other members of the organization.                Id.

at p. 19.

                   Varestín’s     trial   strategy,   as    evidenced   in   his

closing   argument,    was   to    impeach   Pérez-Colón’s      and   Marrero’s

credibility.      Id. at pp. 34–45.       Varestín pointed out that Pérez-

Colón and Marrero testified in this case and other cases pursuant

to cooperation agreements for which they expected benefits.                  Id.

He also argued that Pérez-Colón and Marrero were incentivized to

lie because they had been part of the Figueroa organization and

not the Torres organization.         Id. at pp. 36–37.

                   Varestín contrasted Pérez-Colón and Marrero with

Jayson Dávila-Reyes.      Id. at pp. 35–36.       Varestín argued that the

latter should be believed because he did not have a reason to lie.
Criminal No. 11-045 (FAB)                                                      30

Id.    Varestín also pointed out Jayson Dávila-Reyes’ testimony that

he was asked by Pérez-Colón to lie but chose not to.                Id.

                     Varestín further argued that the testimony that

Pérez-Colón and Marrero against him was insufficient.                      Id. at

pp. 36–38.      Varestín asserted that he never went to the Dominican

Republic to provide protection for Torres, and that the December

2009 trip to the Dominican Republic was, according to David Rivera-

Rivera, only a pleasure trip.           Id. at pp. 37–38.         Additionally,

Varestín noted that Pérez-Colón’s and Marrero’s testimonies were

not corroborated by surveillance, undercover agents, wiretaps,

fingerprints, DNA, or communication records.               Id. at p. 38.

                     Finally, Varestín contended that the only evidence

offered against him was the testimony of Pérez-Colón and Marrero.

Id. at pp. 38–45.        He noted that apart from those two, the only

other      witnesses   to    mention   him   were    Joseph    González,     Mario

Rentería, Jayson Dávila-Reyes, and Varestín’s former colleagues.

Joseph González, Varestín contended, could only present a single

text message between two third parties discussing Varestín without

any mention of criminal activity.               Id. at p. 39.        Meanwhile,

Varestín stated that Mario Rentería never recorded in his notes of

his interview with Pérez-Colón that Pérez-Colón had hired Varestín

as    an   escort.     Id.    at   pp. 39–40.       And   he   highlighted   that
Criminal No. 11-045 (FAB)                                                               31

Varestín’s former colleagues stated that he worked hard and never

saw him engaged in criminal activity.                See id. at pp. 40–41.

                     The closing arguments for Martínez, Collazo, and

Raymundi came next.          Id. at pp. 45–73.        These arguments generally

asked    the    jury   to    acquit      the   defendants     because     of    witness

credibility issues and a lack of corroborating evidence.                        See id.

               26.   Jury Verdict

                     On July 22, 2016, the jury found the defendants

guilty of various offenses.              See Docket Nos. 1583–86.         All of the

defendants were found guilty of conspiracy to possess with intent

to distribute controlled substances in violation of 21 U.S.C.

section 846.         See id.      Three defendants were found not guilty—

Varestín,      Martínez,      and    Collazo—and     one     defendant    was        found

guilty—Raymundi—of conspiracy to import controlled substances in

violation       of   21     U.S.C.      sections    952     and    963.        See     id.

Additionally, Collazo was found guilty of conspiracy to commit

money laundering and international money laundering in violation

of 18 U.S.C. section 1956.              See Docket No. 1585.

     B.        Varestín’s Counsel Learns that Pérez-Colón and Marrero
               May Be Cooperating with the Government in Another Case

               According     to   the    motion    papers    and   related      filings

before the Court, Carlos Ochoa-Rocafort (“Ochoa”) was a prison

guard.    See Docket No. 1983 at p. 6.             He worked in New York during
Criminal No. 11-045 (FAB)                                                         32

the   beginning     of   the    2010s.      Id.    He   was    investigated      for

corruption concerning his 2012 activities in New York.                        Id. at

p. 9.       In 2015, he was transferred to Puerto Rico.             Id. at p. 6.

               In Puerto Rico, Ochoa worked as a prison guard for a

year before Varestín’s trial in the area where Pérez-Colón and

Figueroa were imprisoned.          See id. at pp. 8–9.        The three planned

and committed criminal acts.         Id. at pp. 9–10.         Ochoa was indicted

and arrested in February 2017.            See Docket No. 1979 at p. 4.

               Varestín’s counsel was appointed to represent Ochoa.

Brief for Appellant at 37, United States v. Varestín-Cruz, Nos. 17-

1314, 18-1076, 18-1528 (1st Cir. Oct. 24, 2018) [hereinafter

Varestín Appellate Brief].               As that representation commenced,

Ochoa told his appointed counsel that Pérez-Colón, Marrero, and/or

Figueroa      cooperated    with   the     government    in   an    investigation

concerning      Ochoa.      Id.;   see    Docket   No. 1979    at     p. 4;   Docket

No. 1983 at p. 6.

       C.      Defendants’ Post-Trial Proceedings

               At Varestín’s sentencing hearing on March 14, 2017, his

defense counsel adverted to a Brady issue.              See Docket No. 1784 at

p. 2; see also Brady, 373 U.S. 83.           Counsel argued that, according

to    his    information,      Pérez-Colón    or   Marrero     were    working    as

confidential informants for the government.               See Docket No. 1784

at p. 2.       He noted that the defense had requested the government
Criminal No. 11-045 (FAB)                                                    33

to confirm whether and when each witness became a confidential

source, but the prosecutor had been unable to communicate with a

colleague and a response had not been provided.            Id.    The defense

asked Judge Pérez-Giménez to order the government to state whether

either witness was a confidential source during the time that

Varestín’s trial was proceeding. Id. at pp. 3–4. If either Pérez-

Colón or Marrero was indeed a confidential source, the defense

asked Judge Pérez-Giménez to also order the government to identify

their associated agreement, remuneration, and benefits; whether

the witness provided truthful information at all times; whether

the witnesses’ information was corroborated or not trustworthy;

and anything that might go toward the witnesses’ credibility.              Id.

at p. 4.

             The government responded at the hearing that, so far as

it was aware, it complied with all discovery obligations up until

the trial date.        Id. at p. 6.     The government also confirmed the

inability to communicate with the other prosecutor.              Id. at pp. 6–

7.

             Varestín’s counsel offered to file a formal motion.           Id.

at   p. 3.     Judge    Pérez-Giménez    noted   his   amenability    to   that

approach.     Id.

             Six months later, on September 14, 2017, Varestín’s

counsel filed his motion.       See Docket No. 1813.       The short motion
Criminal No. 11-045 (FAB)                                           34

simply stated that counsel had information that Pérez-Colón and

Marrero were confidential informants at the time they testified or

thereafter and requested an order directing the government

     to answer if the above[-]named cooperators were
     confidential informants at the time they testified, or
     at anytime [sic] prior or after, and if so, produce a
     copy of the confidential informant file for each of them.
     If they were not confidential informants, when did
     discussions or negotiations to become [confidential
     informants] start.

Id. at p. 1.    The motion also noted that the government had still

not responded to the defense request.    Id.

           Martínez, Collazo, and Raymundi moved to join Varestín’s

motion.   See Docket Nos. 1821, 1832, 1838.

           The government responded.     See Docket No. 1818.      The

government argued that Varestín’s request was “made without a prima

facie showing of relevance, particularly, at this juncture of the

criminal matter.”     Id. at p. 2.    The government also contended

that the district court no longer had jurisdiction over the matter

because Varestín had filed an appeal.    Id.

           In his reply, Varestín argued that judicial precedent

imposed an ongoing duty to disclose exculpatory and impeaching

materials.     See Docket No. 1837 at pp. 1–4.    Varestín also argued

that the information was material because the only evidence offered

against him was the testimony of the two witnesses and his defense

strategy was to impeach their credibility.       Id. at pp. 4–5.
Criminal No. 11-045 (FAB)                                          35

           Judge Pérez-Giménez denied Varestín’s motion “[u]pon

receiving the [government’s] answer” in Docket No. 1818.          See

Docket No. 1939.   He noted and held moot the joinder motions from

Martínez, Collazo, and Raymundi.     See Docket Nos. 1840–42.

           Varestín then filed two motions.     One motion, filed ex

parte, asked Judge Pérez-Giménez to reconsider his decision and to

compel to government.      See Docket No. 1847.     The other motion

requested an order for information associated with Pérez-Colón,

Marrero, and Figueroa.     See Docket No. 1851.     Martínez moved to

join Varestín’s second motion.     See Docket No. 1853.

           Judge Pérez-Giménez denied Varestín’s first motion and

found the second motion to be moot.       See Docket No. 1879, 1881.

He also noted Martínez’s motion to join Varestín’s second motion.

See Docket No. 1924.

      D.   Appellate Proceedings

           On appeal, Varestín raised the issue of the exculpatory

and impeaching evidence.    Varestín Appellate Brief at 37–38, 83–

95.   With respect to Pérez-Colón’s and Marrero’s cooperation in

the   Ochoa   investigation,   Varestín    argued   that   associated

information was not disclosed to the defense, that he exercised

due diligence to obtain the information, and that the evidence

creates a reasonable probability of a different result because it

would have supported his attempt to impeach Pérez-Colón’s and
Criminal No. 11-045 (FAB)                                                     36

Marrero’s credibility.      Id. at 88–91, 93–95.          He also pointed to

the six-page document with possible impeachment material that was

not produced to the defense during trial.            Id. at pp. 92–93.

          The government moved for a limited remand of the Brady

issue.   Appellee’s Motion for a Limited Remand, United States v.

Varestín-Cruz, Nos. 17-1314, 18-1076, 18-1528 (1st Cir. Feb. 15,

2019).   The government asked for the remand “to allow the court

and the parties to develop the record and for the district court

to make factual findings and conclusions of law.”              Id. at p. 2.

The government suggested that the district court could take up the

issues associated with Pérez-Colón and Marrero as well as the six-

page document.    Id. at pp. 6–7 & 6 n.3.

          Varestín    opposed        the   limited   remand.       Appellant’s

Opposition   to   Motion   for   a    Limited   Remand,   United    States    v.

Varestín-Cruz, Nos. 17-1314, 18-1076, 18-1528 (1st Cir. Feb. 15,

2019).

          In December 2019, the First Circuit Court of Appeals

ordered a limited remand of the cases against the defendants.                See

Docket No. 1965.    The order stated,

     Since the record is insufficient to determine whether
     the Government violated its disclosure obligations under
     Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v.
     United States, 405 U.S. 150 (1972), we grant the parties’
     motions for limited remand to the district court for a
     swift resolution of the issue. We retain jurisdiction
     over these appeals in this process.       Because of the
Criminal No. 11-045 (FAB)                                                      37

      nature of the claims at issue, it is our judgment that
      the matter be referred to a different judge on this
      limited remand to the district court.
Id.

II.   Parties’ Positions

      A.   Defendants’ Original Motion

           Varestín states that he has information that Pérez-Colón

and   Marrero     “were   confidential    informants     at   the     time   they

testified,   or    thereafter,   OR,     that   they   were   party    [sic]   to

undisclosed cooperation agreements, benefits, or were otherwise

the source of information provided to the Government.”                See Docket

No. 1967 at p. 1.         This information, Varestín avers, “was never

disclosed prior to trial or during trial, nor after trial.”                  Id.

           Varestín moves the Court to order the government to state

whether Pérez-Colón and Marrero were confidential informants at

any time before, during, or after trial.           Id. at p. 2.       If either

were a confidential informant, Varestín also asks the Court to

compel production of the associated confidential informant file in

a manner that is not redacted, and which identifies any undisclosed

benefit, agreement or statement.          Id.

           Varestín also requests a hearing “to determine why the

Government has failed to comply with the continuing obligation to

disclose said information.”        Id.     Additionally, to determine why
Criminal No. 11-045 (FAB)                                                            38

the information was withheld, Varestín wants to take depositions

before the hearing or call witnesses at the hearing.                     Id.

             Finally, Varestín asks the Court to compel production of

the six-page document which the government presented to Judge

Pérez-Giménez during an ex parte sidebar and which was never

produced to the defense.           Id.

             Martínez, Collazo, and Raymundi moved to join Varestín’s

motion without any additional argument.                See Docket Nos. 1987–92.

     B.      Government’s Response

             The    government       requests   that     the     Court     deny     the

defendants’ motion.            See Docket No. 1979 at p. 1.        The government

offers a few bases for denial.

             One    argument      made   by   the   government     rests       on   the

timeline.      The       FBI    investigation   into    Ochoa,    the     government

explains, was opened in August 2016 after defendants’ trial.                        Id.

at   p. 3.         The    government     thus   concludes      that      “it   is    an

impossibility that any of the information provided by [Pérez-

Colón] to law enforcement about Ochoa could have affected the trial

or the cross-examination of [Pérez-Colón].                     It is impossible

because it did not exist at the time of the defendants’ trial in

this case.”        Id. at p. 4.      And, the government adds, because the

cooperation occurred after the trial, it could not have been

constructively in the prosecutor’s possession.                 Id. at p. 5.
Criminal No. 11-045 (FAB)                                             39

            The government also avers that Marrero and Pérez-Colón

were not confidential informants.        The government acknowledges

that Pérez-Colón did receive illegal telephones from Ochoa while

in prison and did make phone calls to Ochoa in December 2016 after

leaving prison, but “[Pérez-Colón] was never paid any money for

this from any law enforcement agency, was not signed up as a

confidential source, and received no benefit for his assistance in

the investigation into Ochoa.”     Id. at p. 4.     Meanwhile, Marrero

“never had any involvement in the prosecution or investigation of

Ochoa.”    Id. at p. 3.

            In support of its point that Marrero and Pérez-Colón

were not confidential informants, the government attached to its

response a number of affidavits and statements.        “The government

has contacted all federal law enforcement agencies that had any

contact with anyone involved in this case and at no time were [sic]

either witness confidential informants for the government.”          Id.

at p. 1 n.1.    A statement by an agent of the Bureau of Alcohol,

Tobacco,   Firearms   and   Explosives   (“ATF”)   states   that,   after

conducting a search related to Pérez-Colón, Marrero, and Figueroa,

the bureau
Criminal No. 11-045 (FAB)                                         40

     determined that none of these individuals have [sic] had
     a signed confidential informant agreement with ATF. One
     or all of these individuals may have provided
     information to ATF but were ultimately not utilized by
     ATF in a manner that would have required them being
     registered as ATF confidential informants. ATF policy
     does not require cooperating defendants merely providing
     information to be registered as such.

Id., Ex. 1 at p. 1.    An affidavit by an individual at the FBI

states that, after a search, there was no record of Pérez-Colón,

Marrero, or Figueroa “ever having been open as a [confidential

human source], or having entered into any cooperation agreement

directly with the FBI.”   Id., Ex. 2 at pp. 1–2.   The records also

indicated “that no one-time payments were made to, nor any other

financial benefit conferred on, any of the individuals.”        Id.,

Ex. 2 at p. 2.   Finally, a statement from an ICE agent informs

that “a search within the [HSI] confidential informants’ database,

disclosed no records of [Pérez-Colón, Marrero, and Figueroa] ever

being documented as HSI confidential informants.”      Id., Ex. 3 at

p. 1.

          Additionally, the government contends that a new trial

for defendants is not warranted even if it had a duty to disclose

post-trial cooperation.     Id. at p. 6.   The government indicates

that newly discovered evidence that is merely impeaching normally

cannot form the basis for a new trial, and Pérez-Colón’s post-

trial assistance would have had little value.    Id.
Criminal No. 11-045 (FAB)                                                    41

            The government further points to deficiencies in the

defendants’ motion.        According to the government, “[t]he defense

has never provided any information to the government, besides what

is contained in their ex parte motion filed on December 4, 2017,

to    demonstrate    that    the   witnesses     were    also     confidential

informants.”   Id. at p. 1 n.1.      The government further states that

“[t]o date, no counsel has provided any information regarding the

details of the defense investigation and has merely asserted that

the   privileged     conversations    between    Ochoa      and   counsel   for

Varestín form the basis of the assertion that [Pérez-Colón] was a

confidential informant during the time that he testified.”              Id. at

p. 5 n.4.

            Finally, the government discusses the six-page document

presented to Judge Pérez-Giménez during an ex parte sidebar at the

trial and never produced to the defense.              The government notes

that “[t]he entire case file (which was previously housed at the

records    center)   has    been   requested    and   the    government     will

supplement the record if and when it locates the 6-page document.”

Id. at p. 2 n.2.

      C.    Varestín’s Reply

            Varestín replied to the government’s response.                  See

Docket No. 1983.      His reply tries both to narrow and broaden his

original motion in different respects.          The reply also unspools a
Criminal No. 11-045 (FAB)                                                            42

host of threads that he wants this Court to help him pull.

Unfortunately, the reply tangles the threads in a jumbled mess

(and the original motion does not even dangle them).                        The Court

has made a determined effort to unknot the reply in an effort to

understand what Varestín is seeking.

            Varestín narrows the temporal period of conduct with

which he is interested.             He now says that “it is the cooperators’

conduct before and during trial that the defense is seeking.”                       Id.

at p. 8.

            But    Varestín     also     broadens       his    original    motion    by

seeking more information than was expressly desired in the original

motion.       Varestín       acknowledges       that,    in     its    response,    the

government     states        that     Pérez-Colón       and     Marrero     were    not

confidential informants in the Ochoa investigation.                      Id. at p. 7.

“[T]his does not end the Court’s inquiry,” Varestín now says,

because    “the    Government’s        duty    of    disclosure       encompasses   all

impeachment       evidence    that     bears    on    its     witnesses,    including

information that tends to show bias,” “[t]he issue is whether there

is undisclosed information indicating bias on the part of [Pérez-

Colón and Marrero],” and “[e]ngagement with law enforcement in an

active investigation is precisely that.”                      Id. at pp. 1, 8.      He

clarifies that he is seeking all information pertaining to Pérez-

Colón’s and Marrero’s work with law enforcement on other cases,
Criminal No. 11-045 (FAB)                                                            43

including the investigation into Ochoa.                 Id. at pp. 1–2.      Varestín

also   wants    information      on     the    relationship      between     Figueroa,

Pérez-Colón, and Marrero, as well as their work together assisting

law enforcement.        Id.    Varestín emphasizes that his request seeks

more than mere signed agreements; he explains that it includes

information      relating      to      any    promise,     benefit,     or   implicit

agreement      with    the    government       or   a   government     agency.      Id.

Varestín also emphasizes that “this Court must inquire into the

circumstances         and    conduct     concerning       [Pérez-Colón,      Marrero,

Figueroa, Ochoa,] law enforcement, and the Government in order to

determine if the circumstances indicate either a benefit or the

cooperators’ perception that they could expect a benefit.”                       Id. at

p. 13.

            With this broader request, Varestín takes issue with

affidavits submitted by the government.                   Id. at p. 3.       Varestín

asserts that the affidavits “are so particular in their language

and assertions that they do not resolve the issue on remand.”                       Id.

He notes that the affidavits leave open the broader question of

whether Pérez-Colón or Marrero provided information in exchange

for a perceived benefit because the affidavits merely state that

the    cooperators      were    either        not   registered    as    confidential

informants or did not enter into cooperation agreements.                         Id. at

pp. 21–22.     Varestín also observes that the government provides no
Criminal No. 11-045 (FAB)                                          44

affidavit or other information from the Office of the Inspector

General, the Bureau of Prisons, or the United States Marshals

Service, all of which, according to Varestín, were responsible for

investigating Ochoa.    Id. at p. 3.

           Clearly, Varestín believes there might be undisclosed

Brady or Giglio material related to the Ochoa investigation.      His

reasons for thinking so, however, are tenuous.        Varestín notes

that on October 28, 2016, an FBI agent “informed that a source,

either [Pérez-Colón] or [Figueroa], had inculpatory conversations

with Ochoa ‘nine months ago.’”         Id. at p. 8.    According to

Varestín, this “demonstrat[es] that their work on the Ochoa case

was ongoing in January of 2016,” seven months before Varestín’s

trial.   Id.   Varestín contends,

      To the extent that this contact [of Pérez-Colón and
      Figueroa] with Ochoa was on behalf of law enforcement,
      or was communicated to law enforcement, or was the result
      of agreement with or direction by [Figueroa], or
      resulted in any explicit, implicit, or reasonably relied
      upon expectation of a benefit, it is Giglio material.

Id. at p. 9.     Varestín also points out that Pérez-Colón phoned

Ochoa on the day he left prison in December 2016.     Id. at pp. 20–

21.   To Varestín, this suggests that there was a tacit agreement

with law enforcement, or at least logistical arrangements, prior

to December 2016.    Id. at pp. 20–21.
Criminal No. 11-045 (FAB)                                                45

           Varestín also states that he wants information relating

to Pérez-Colón, Marrero, and Figueroa in other investigations and

cases.    He says that the Ochoa investigation is an “example” of

those persons’ cooperation that he is seeking.         Id. at pp. 14, 22–

23.    Varestín claims that “[a]ny relationship that [Pérez-Colón,

Marrero and Figueroa] had with law enforcement, beyond that which

was presented against [Varestín] at trial, is Giglio material to

the extent that it demonstrates they were involved in other target

investigations.”       Id. at p. 16.    Varestín also says that “the

classification or status of [Pérez-Colón, Marrero and Figueroa] is

also relevant to this Court’s present inquiry.”         Id.

           Varestín further thinks Brady material could show up in

other ways.    Varestín states that the government knew Ochoa was

corrupt before he was transferred to Puerto Rico because of the

public bribery and corruption charges against Ochoa for actions in

New York in 2012.       Id. at p. 9.    Varestín also claims that the

government’s investigation into Ochoa began earlier than 2016.

Id. at pp. 9–10.       From those assertions, Varestín also demands

that   “this   Court   must   also   inquire   into   whether   Ochoa   was

purposefully placed [in the same prison area as Figueroa and Pérez-

Colón] to give [Figueroa and Pérez-Colón] the opportunity to gather

information and recruit him, and must order the Government to

produce the corresponding information.”        Id. at p. 10.
Criminal No. 11-045 (FAB)                                                   46

          Additionally, Varestín highlights the six-page document

presented to Judge Pérez-Giménez.      Id. at p. 3.        He notes that the

document still has not been produced to the defense.                Id.     He

asserts that this document alone appears to substantiate a Giglio

violation because the prosecutor thought the document contained

“possible impeachment” material and Judge Pérez-Giménez disagreed

with the government that the material was protected by attorney-

client privilege.      Id. at p. 3 n.1.         Varestín says that the

government’s promise to produce the document “if and when it

locates the 6-page document” is unresponsive to the issue on remand

and “woefully insufficient.”      Id. at p. 3 & n.1.

          Varestín     portrays   these      undisclosed      materials     as

reasonably likely to have affected the outcome of the trial.               He

notes that the cooperators’ bias was a central defense strategy.

Id. at pp. 13–14.     These materials could have helped him show, he

says, that the cooperation was “ongoing and far-reaching . . . in

other cases” and dispel “the impression that [Pérez-Colón’s and

Marrero’s] sole motive to lie was to receive a singular benefit in

return for their trial testimony in [Varestín’s] case.”              Id. at

p. 14.   Varestín     also   argues   that    the    materials   would    have

“support[ed] the defense theory that the cooperating witnesses

coordinated   their    information    in     order    to   corroborate     and
Criminal No. 11-045 (FAB)                                                           47

reinforce each other’s testimony, thereby enhancing each other’s

benefits.”       Id.

               Varestín disputes the significance of his failure to

provide    documentary          evidence    in   support     of    his    demand   for

undisclosed Brady and Giglio material.               Id. at pp. 3–4.         He notes

that the government has an affirmative duty to inquire about and

produce Brady and Giglio material.                Id. at p. 4.           To Varestín,

“[i]t would be absurd for the defense to shoulder this burden

because the documents, information, and evidence at issue are in

the sole possession and control of the Government, and much of it

is      sealed,        confidential,        or    internal        law     enforcement

correspondence.”          Id.     Varestín objects to what he sees as an

attempt by the government to shift its burden to him.                      Id.

               Varestín    closes     his    reply   with     a    sprawling,      non-

exhaustive list of fifteen types of information for which he seeks

an order to compel production. He wants “[t]he complete unredacted

files     on    the     [Ochoa]     prosecutions,”      “[a]ny      case     transfer

document . . .          regarding      [Ochoa],      “[a]ny       case     initiation

document . . . regarding the decision to investigate [Ochoa] in

Puerto Rico,” any document or evidence regarding the investigation

of Ochoa and the decision to transfer him to Puerto Rico, “[a]ny

communication between law enforcement in Puerto Rico and law

enforcement in New York regarding [Ochoa], and communications with
Criminal No. 11-045 (FAB)                                                    48

Pérez-Colón, Marrero, or Figueroa.”          Id. at pp. 22–24.    He further

desires “[a]ny documents [sic] . . . regarding [Pérez-Colón],”

including documents associated with his prison location, documents

concerning his contact with Figueroa and law enforcement, and

documents in furtherance of any benefit for cooperation.                Id. at

pp. 23–24.      He wants similar information for Marrero.             Id.   And

Varestín asks for “[a]ny and all information relating to the

‘anonymous tip’ regarding [Ochoa’s] vehicle.”               Id. at p. 24.

Finally, Varestín solicits documents concerning Pérez-Colón’s,

Marrero’s,   and    Figueroa’s    criminal    conduct   while   detained     or

imprisoned, including production of any authorization for Pérez-

Colón and Figueroa to engage in illegal activities or, if no such

authorization exists, a negative certification and explanation.

Id. at pp. 19, 24–25.

     D.    The Government’s Surreply

           The     government’s   surreply     argues   that    the    defense

misunderstands its position.        See Docket No. 1996 at p. 5.            The

government acknowledges the defense emphasis that cooperation is

subject to disclosure even if there was no formal agreement.                Id.

But the government argues that this misses the point because “[t]he

government’s position is that the witnesses were not participating

in the Ochoa investigation at the time of trial because it didn’t

exist.”   Id.
Criminal No. 11-045 (FAB)                                                   49

              The government provided further support for the notion

that the Ochoa investigation, and Pérez-Colón’s involvement in

that investigation, began after the defendants’ trial.             The Ochoa

investigation began on August 8, 2016 and, at that time, “no one

from    the   [FBI]   or   the   Bureau   of   Prisons   had   conducted   any

interviews or had any conversations with [Pérez-Colón] regarding

[Ochoa] prior to this date.”         Id. at p. 2.

              The government also rejects the argument that it was

aware of any investigation into Ochoa for his 2012 activities in

New York.      “[N]o one from the FBI in Puerto Rico – let alone the

prosecution team – was aware of any pending investigation into

[Ochoa] for corruption that occurred in New York at the time of

the trial in this case.”         Id. at p. 2.

              The government also dismisses the defense’s reliance on

the FBI’s October 2016 statement that a source had inculpatory

conversations with Ochoa nine months prior to October 2016.                Id.

at p. 3. The government observes that nothing about that statement

suggests that the contact nine months prior to October 2016 was on

behalf of law enforcement.         Id.

              The government likewise rejects the relevance of an

anonymous tip made to Puerto Rico police on July 12, 2016.            Id. at

p. 2.    The government explains that it knows no connection between

the anonymous tip and either Pérez-Colón or Figueroa.                 Id. at
Criminal No. 11-045 (FAB)                                                 50

pp. 2–3.    The   government    also   notes   that   it   first    received

paperwork associated with the tip in October 2016, and attaches

supporting documentation.      Id. at p. 3; Exhs. 2–3.     The government

states that, in any case, given the defense theory that Pérez-

Colón and Figueroa were cooperating with federal authorities in

the hopes of receiving a benefit, it would make no sense for them

to make an anonymous tip.      Id. at p. 3.

III. Applicable Law

     A.    Evidentiary Hearing

           “‘[E]videntiary     hearings   on   new    trial   motions     in

criminal cases are the exception rather than the rule.’”              Peake,

874 F.3d at 72 (quoting Connolly, 504 F.3d at 220).                New trial

motions in criminal cases “ordinarily are decided on the basis of

affidavits, without convening evidentiary hearings” and “[e]ven

disputed matters of fact arising from post-trial motions ‘are often

properly decided on the basis of affidavits.’”        Connolly, 504 F.3d

at 220 (quoting United States v. Abou-Saada, 785 F.2d 1, 6 (1st

Cir. 1986)).

           Trial courts have discretion on whether to grant a

request for an evidentiary hearing.       Colón-Muñoz, 318 F.3d at 358.

“‘[A] criminal defendant has no absolute or presumptive right to

insist that the district court take testimony on every motion.’”
Criminal No. 11-045 (FAB)                                                         51

Id. (alteration in original) (quoting United States v. Panitz, 907

F.2d 1267, 1273 (1st Cir. 1990)).

              The First Circuit Court of Appeals has repeatedly stated

that, to merit an evidentiary hearing on a motion for a new

criminal trial, a defendant must make a sufficient threshold

showing that material facts are in doubt or in dispute.                 See, e.g.,

Connolly, 504 F.3d at 219–20; Colón-Muñoz, 318 F.3d at 358–60; see

also United States v. Denunzio, 123 F. Supp. 3d 135, 145 (D. Mass.

2015). “In pursuing this inquiry, the court must make a practical,

commonsense evaluation.”          Connolly, 504 F.3d at 219.           If a motion

for a new criminal trial “is ‘conclusively refuted . . . by the

files and records of the case,’ an evidentiary hearing would be

supererogatory.”        Id. at 219–20 (alteration in original) (quoting

United States v. Carbone, 880 F.2d 1500, 1502 (1st Cir. 1989));

see Peake, 874 F.3d at 72.

              It    appears     that    this   standard—sufficient       threshold

showing   of       material   facts     in   doubt   or   dispute—is   the    proper

standard to apply here.                Although the First Circuit Court of

Appeals has stated that “[t]he precise standard to be met to

warrant a post-trial evidentiary hearing on an alleged Brady

violation has not been decided,” Colón-Muñoz, 318 F.3d at 360 n.6,

the   court    has    applied    the    standard     in   cases   involving    Brady

challenges, see, e.g., Connolly, 504 F.3d at 219–20; Colón-Muñoz,
Criminal No. 11-045 (FAB)                                         52

318 F.3d at 358–60.      In any case, the applicable standard “is

certainly more than a mere ‘colorable claim.’”      Colón-Muñoz, 318

F.3d at 360 n.6.

     B.     Brady and Giglio Claims

            In Brady, 373 U.S. at 86, the Supreme Court held that a

prosecutor’s failure to disclose exculpatory evidence violates due

process.    As the Supreme Court later explained,

     The Brady rule is based on the requirement of due
     process. Its purpose is not to displace the adversary
     system as the primary means by which truth is uncovered,
     but to ensure that a miscarriage of justice does not
     occur. Thus, the prosecutor is not required to deliver
     his entire file to defense counsel, but only to disclose
     evidence favorable to the accused that, if suppressed,
     would deprive the defendant of a fair trial . . . .

United States v. Bagley, 473 U.S. 667, 675 (1985) (footnotes

omitted).     In Giglio, 405 U.S. at 153–54, the Supreme Court held

that material impeachment information is encompassed within the

Brady rule.

            The burden to establish a Brady violation rests with the

criminal defendant, not the government.     Douglas v. Workman, 560

F.3d 1156, 1173 (10th Cir. 2009); 3 Charles Alan Wright & Sarah N.

Welling, Federal Practice and Procedure: Criminal § 586, at 488

(4th ed. 2011) [hereinafter Wright & Welling].      This is so even

though the government has an affirmative duty pursuant to Brady to

disclose evidence.    Wright & Welling, § 586, at 488.   And to meet
Criminal No. 11-045 (FAB)                                                         53

that burden, a defendant cannot merely rely on speculation. United

States v. Jumah, 599 F.3d 799, 809 (7th Cir. 2010).

           The requirements of a Brady claim have evolved over the

decades.     See   6    Wayne    R.    LaFave    et   al.,    Criminal     Procedure

§ 24.3(b),   at    418–29       (4th     ed.    2015)       [hereinafter    LaFave]

(summarizing the history).            The “three components of a true Brady

violation”   are       (i)   suppression        by    the    government    of   (ii)

exculpatory or impeaching evidence favorable to the defense where

(iii) “prejudice . . . ensued.”             Strickler, 527 U.S. at 281–82;

see also Colón-Muñoz, 318 F.3d at 359 (discussing Strickler); see

also Peake, 874 F.3d at 69 (internal quotation marks omitted)

(explaining that a defendant must show “that the specified evidence

was unknown or unavailable to him at the time of trial; that the

failure to discover such evidence was not the result of his lack

of diligence;” and prejudice).

           The third condition—prejudice—focuses on the fairness of

the proceeding.        Prejudice is shown where there is a reasonable

probability that the result of the proceeding would have been

different had the evidence been disclosed.                  Cone, 556 U.S. at 469–

70; Strickler, 527 U.S. at 280; see Peake, 874 F.3d at 69.                        In

other words, to satisfy the third element, “the defendant need

only point to something sufficient to undermine confidence in the

outcome of the trial.”          Peake, 874 F.3d at 69 (internal quotation
Criminal No. 11-045 (FAB)                                              54

marks and alteration omitted).     Thus, the third element imposes a

lesser burden on a defendant than the standard ordinarily applied

in a motion for a new trial—actual probability of a different

result.      Id.   “The question is not whether the defendant would

more likely than not have received a different verdict with the

evidence, but whether in its absence he received a fair trial,

understood as a trial resulting in a verdict worthy of confidence.”

Kyles v. Whitley, 514 U.S. 419, 434 (1995).

             The burden imposed by the third element bears further

emphasis.     It “is not a sufficiency of evidence test” and “once a

reviewing court . . . has found constitutional error there is no

need   for    further   harmless-error   review.”      Id.   at   434–35.

Additionally, prejudice is judged “in terms of suppressed evidence

considered collectively, not item by item.”         Id. at 436.

             Withheld impeachment evidence does not easily pass the

threshold for showing prejudice.     “The nondisclosure cases finding

materiality in impeachment material generally have dealt with

obviously significant impeachment material otherwise known to the

prosecutor,” like a promise to compensate the witness.            LaFave,

§ 24.3(b), at 433.      Or, if a witness states that he needs to be

hypnotized to truly recall pertinent events, failure to disclose

this evidence would pass the threshold.      Conley v. United States,

415 F.3d 183, 189–91 (1st Cir. 2005).
Criminal No. 11-045 (FAB)                                                      55

              Withheld evidence may be more material where it would

impeach      the    credibility   of   the    prosecution’s    key   witness   or

witnesses.         “When the reliability of a given witness may well be

determinative of guilt or innocence, nondisclosure of evidence

affecting credibility falls within [the Brady rule justifying a

new trial].”         Giglio, 405 U.S. at 154 (internal quotation marks

omitted).      In Banks v. Dretke, 540 U.S. 668, 700 (2004), withheld

impeachment evidence was material because it would have undermined

a “crucial” witness’s testimony.             Similarly, in Smith v. Cain, 565

U.S.   73,    76    (2012),   withheld   evidence    was   material    where   it

directly contradicted the trial testimony of the only witness

connecting a defendant to the crime.

              At the same time, the materiality of evidence suffers if

“other types of impeachment material [were] available to attack

credibility, and . . . the withheld material was only cumulative

of other impeaching evidence.”           2 Charles Alan Wright & Peter J.

Henning, Federal Practice and Procedure: Criminal § 256, at 152

(4th ed. 2009) [hereinafter Wright & Henning].                “Generally, where

impeachment evidence is merely cumulative and thereby has no

reasonable probability of affecting the result of trial, it does

not violate the Brady requirement.”              United States v. Dweck, 913

F.2d 365, 371 (7th Cir. 1990).               “[I]mpeachment evidence is not

material if it is cumulative of evidence of bias or partiality
Criminal No. 11-045 (FAB)                                                       56

already presented and thus would have provided only marginal

additional support for the defense.”             United States v. Parker, 790

F.3d 550, 558 (4th Cir. 2015) (internal quotation marks omitted).

For example, in a case where a witness admitted to preparing

hundreds of appraisals with false statements, a withheld admission

that she also prepared loan applications with false statements

“was simply another illustration of [the witness’] untruthfulness

rather than evidence almost unique in its detrimental effect on

[the witness’] credibility.”             United States v. Brodie, 524 F.3d

259, 269 (D.C. Cir. 2008) (internal quotation marks omitted).

           Although       the    scope     of    exculpatory     or   impeaching

materials for which the prosecutor has a duty to identify is not

unlimited, it does extend beyond the prosecutor’s filing cabinet.

As   Professor   LaFave    explains,      “[t]he    prosecution’s     obligation

under Brady extends to the files of those police agencies that

were responsible for the primary investigation in the case.”

LaFave,   § 24.3(b),      at    435.     The    prosecution    must   search   for

impeachment material through a “reasonable inquiry of those in a

position to have relevant knowledge.”               United States v. Osorio,

929 F.2d 753, 761 (1st Cir. 1991).                  By the same token, “the

prosecution’s obligation has been held not to extend to matters

known to prosecutors in other counties, or to independent agencies

not involved in the investigation of the case, such as a probation
Criminal No. 11-045 (FAB)                                                     57

department.”     LaFave, § 24.3(b), at 436–37 (footnote omitted).

And information possessed by cooperating witnesses is not likely

to be imputed to the prosecution.       Id. at 437–38.

            Finally, “exculpatory evidence must exist at the time of

the trial to qualify as Brady material.”           Wright & Henning, § 256,

at 141.    For instance, where a city discovers internal misconduct

after trial, failure to disclose that misconduct at or before trial

is not a Brady violation because “evidence [that] did not exist at

the time of trial . . . [is] not Brady material.            United States v.

Jones, 399 F.3d 640, 647 (6th Cir. 2005).

IV.    Discussion

       The Court first turns to the defendants’ request for an

evidentiary    hearing.    The   threshold    showing       for    securing   an

evidentiary hearing on a Brady claim is lower than the necessary

showing for establishing a Brady claim.        Colón-Muñoz, 318 F.3d at

358.    So, if the defendants have not made a sufficient showing to

merit a hearing, they will have also failed to show a Brady or

Giglio violation.     See id. at 360.

       The defendants point to three sets of allegedly suppressed

evidence.       The   allegations     associated       with        three   sets,

individually    and   collectively,     do   not    merit     an    evidentiary

hearing.
Criminal No. 11-045 (FAB)                                              58

     A.   Materials Associated with Ochoa

          The first set of allegedly suppressed evidence deals

with Ochoa-related materials.

          Beyond   their    bald   assertions,   the    defendants   have

offered no reason to think that, at or before the time of trial,

evidence existed concerning the relationship between Ochoa, Pérez-

Colón, and Figueroa.       Meanwhile, in addition to its assertions

that the evidence did not exist in the government’s possession at

the time of the defendants’ trial, the government has offered

supporting affidavits, emails, and police reports.            See Docket

No. 1979, Exs. 1–5; Docket No. 1996, Exs. 1–3.         Evidence that does

not exist at or before the time of trial is not Brady material.

Jones, 399 F.3d at 647; Wright & Henning, § 256, at 141.

          The defendants point out that Pérez-Colón and Figueroa

seem to have talked with Ochoa before the defendants’ trial.         See

Docket No. 1983 at pp. 8–9.     Perhaps Pérez-Colón and Figueroa were

dealing with Ochoa because they wanted to obtain a benefit from

the government later.      But if the government had no knowledge of

these activities and possessed no related materials, there was

nothing for which the government had a duty to disclose.          Jones,

399 F.3d at 647; Wright & Henning, § 256, at 141.            Information

possessed by cooperating witnesses is not usually imputed to the

prosecution.   LaFave, § 24.3(b), at 437–38.
Criminal No. 11-045 (FAB)                                                  59

              There is likewise no support for defendants’ belief that

evidence existed at the time of their trial concerning Pérez-

Colón’s phone call to Ochoa in December 2016 and the anonymous tip

to Puerto Rico police in July 2016.              Defendants speculate that

Pérez-Colón was cooperating with law enforcement before or during

their trial to organize a phone call five months after the trial,

but offer nothing to support that speculation. See Docket No. 1983

at pp. 20–21.     Nor do they submit a reason to think the government

was even aware of the anonymous tip at the time of the defendants’

trial.   By contrast, the government offers documents that support

its rejection of that speculation.

              Defendants raise what they see as problems with the

documents submitted by the government.             See Docket No. 1983 at

pp. 2–3,      21–22.    They    believe   that   the   affidavits   are   too

particular in their language and could be shielding undisclosed

evidence. Id. They also think the government should have provided

more affidavits.       Id.

              Defendants’ problems with the government’s documents

miss the point.        The affidavits respond to the issue actually

raised   in    defendants’     original   motion—whether   Pérez-Colón    and

Marrero were confidential informants.              See Docket No. 1967 at

pp. 1–2.      Defendants then broadened their argument, and now want

the Court to fault the government for not hitting the target that
Criminal No. 11-045 (FAB)                                        60

they belatedly moved (and muddled).   See Docket No. 1983 at pp. 2–

3, 21–22.   In any case, it is defendants’ burden to raise a triable

issue meriting an evidentiary hearing.    See Connolly, 504 F.3d at

219–20; Colón-Muñoz, 318 F.3d at 358–60; Denunzio, 123 F. Supp. 3d

at 145; see also Jumah, 599 F.3d at 808–09; Douglas, 560 F.3d at

1173; Wright & Welling, § 586, at 488.    They have failed to meet

that burden.

            Evidence associated with the investigation into Ochoa’s

2012 activities in New York may have existed at the time of the

defendants’ trial.    The defendants, however, do not explain why

that evidence would be relevant to the verdict in their trial.

They wonder if the government placed Ochoa in the same prison as

Figueroa and Pérez-Colón to give the latter two an opportunity to

recruit Ochoa, see Docket No. 1983 at p. 10, but offer nothing to

support that conspiracy theory and do not identify any connection

with their own trial.   And even if the investigation into Ochoa’s

2012 activities was somehow relevant to the defendants’ trial,

there is no reason to think the investigative materials were

possessed by investigative agencies “in a position to have relevant

knowledge” in the defendants’ trial.      Osorio, 929 F.2d at 761;

LaFave, § 24.3(b), at 436–37.
Criminal No. 11-045 (FAB)                                                  61

     B.    Speculation About Other Allegedly Suppressed Materials

           The second set of allegedly suppressed evidence is even

more vague.     It consists of the defendants’ speculation that there

is evidence buried in the government’s files to impeach Pérez-

Colón or Marrero besides the Ochoa-related material.             See Docket

No. 1983   at    pp. 1–2,    14–16,   22–23.    Defendants     suggest   that

possibly the evidence could pertain to their relationship with

Figueroa. Id. at p. 14–16, 22–23. These allegations are a fishing

expedition.     The sprawling list of documents that defendants seek

is further confirmation of that fact.          Id. at pp. 19, 22–25.     The

speculation is nowhere near sufficient to show that there is a

dispute that undisclosed evidence has ever existed, much less a

dispute that nondisclosure prejudiced defendants.            Jumah, 599 F.3d

at 809.

     C.    The Six-Page Document

           The third set of allegedly suppressed evidence is the

six-page document presented to Judge Pérez-Giménez and never shown

to the defense.     Defendants are not entitled to a hearing related

to this evidence because they have not sufficiently shown a dispute

that they were prejudiced by the nondisclosure.

           The    six-page    document   had   information    about   persons

against whom Figueroa would testify. See Docket No. 1528 at pp. 7–
Criminal No. 11-045 (FAB)                                                62

11.   Figueroa, however, never testified, so there was no need to

impeach him.

            Defendants believe that the six-page document could have

bolstered their effort to impeach the Marrero’s and Pérez-Colón’s

credibility.     See Docket No. 1983 at pp. 13–14.           The defendants

contend that it could have done so by showing that Marrero’s and

Pérez-Colón’s cooperation was ongoing and far-reaching, that they

coordinated their testimony, and that they were incentivized to

lie because they were members of Figueroa’s organization rather

than Torres’ organization.       Id.

            The ways that the defendants think the evidence could,

with a reasonable probability, have changed the trial were well

explored during the trial.        The jury heard that Pérez-Colón and

Marrero cooperated with law enforcement since 2011, engaged in

dozens of interviews with law enforcement, testified in prior

trials,    expected   benefits   from    the   government,    and   received

favorable sentencing recommendations.           See Docket No. 1534 at

pp. 42–46; Docket No. 1539 at pp. 17–18, 21–22, 26, 51–52; Docket

No. 1628    at   pp. 34–35.      Their   cooperation   agreements,     plea

agreements, sentencing recommendations, and related documents were

admitted into evidence at trial.         See Docket No. 1564 at pp. 12–

16, 141–42; Docket No. 1539 at pp. 15–16; Docket No. 1534 at

pp. 31-32; Docket No. 1531 at pp. 67–68, 73.         The jury also heard
Criminal No. 11-045 (FAB)                                             63

the   defendants’   cross-examination    of   Pérez-Colón   and   Marrero

concerning purported coordination of testimony, including through

the use of illegal cell phones in prison.           See, e.g., Docket

No. 1534 at pp. 57–58; Docket No. 1547 at pp. 1–12.         And the jury

listened to the defendants’ efforts to distinguish the Figueroa

organization from the Torres organization and the argument that

Marrero and Pérez-Colón lied because of that distinction.            See

Docket No. 1534 at pp. 58, 62–63, 84; Docket No. 1539 at pp. 27–

28, 33–34, 38, 76; Docket No. 1628 at pp. 36–37.        Jayson Dávila-

Reyes seemed to bolster that effort when he testified before the

jury that Figueroa wanted Marrero and Pérez-Colón to testify,

perhaps falsely, against Torres, Varestín, and others in the Torres

group.   See Docket No. 1547 at pp. 65–71.

            As such, based on the defendants’ own assertions, the

six-page document would have been merely cumulative impeachment

information.    It is therefore insufficient to merit a hearing.

See Parker, 790 F.3d at 558; Brodie, 524 F.3d at 269; Dweck, 913

F.2d at 371; Wright & Henning, § 256, at 152.

            It is also noteworthy that impeaching Marrero and Pérez-

Colón would not have affected other evidence presented against

Varestín,   Martínez,   and   Collazo.    Joseph   González    testified

without objection that he had source information that Varestín was

providing security for Torres.      See Docket No. 1534 at pp. 116–
Criminal No. 11-045 (FAB)                                                         64

17.     Martínez,      according       to   both    Joseph   González   and     Jorge

Figueroa-Agosto, was a drug trafficker.                  See Docket No. 1537 at

pp. 51, 112–13, 122. Collazo’s activities were discussed by Víctor

Gómez, Ricardo Mayoral, and the four individuals associated with

the insurance broker, among others. See Docket No. 1539 at pp. 80–

93, 99–106, 121–36, 141–44, 146–49.                 So while Marrero and Pérez-

Colón     might    have   been    key       witnesses   against    three   of    the

defendants, they were not the only witnesses.

      D.     Allegedly Suppressed Information Taken as a Whole

             Those three sets of evidence, even collectively, do not

merit a hearing. The first and second sets of allegedly suppressed

evidence are not Brady material for the reasons discussed above.

So there is no collective impact from those two sets.                   The third

set also fails, as discussed above.                But even if the Ochoa-related

material    were     considered    suppressed        impeachment   evidence,     its

impact together with the six-page document would not move the

needle.       Defendants         are    still      merely    seeking    cumulative

impeachment material.

             Defendants have not made a sufficient showing to merit

a hearing.        Hence, they have also failed to show entitlement to a

Brady or Giglio order on the merits.
Criminal No. 11-045 (FAB)                                         65

V.   CONCLUSION

     For the foregoing reasons, Varestín’s motion requesting a

hearing and an order, Docket No. 1967, is DENIED, and the other

defendants’ joinder motions, Docket Nos. 1987-92, are MOOT.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, March 25, 2020.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
